Title: From Alexander Hamilton to Theodore Sedgwick, 29 August 1798
From: Hamilton, Alexander
To: Sedgwick, Theodore



New York Aug 29. 1798
My Dear Sir

Your letter of the 3. instant came seasonably to hand. Business & absence from this place have delayed the acknowlegement.
The persons you mention have been correspondently placed before the Secretary at War.
As to Military Affairs, they lag not a little. No appointments of Regimental Officers yet made. McHenry as you know is loaded beyond his strength. It was an obvious idea to derive aid from among the General Officers. But instead of embracing this resource they have all been told that the President hoped they would think it proper to wave the emoluments of their Offices till called into actual service.
Steps have been taken towards the correction of this obvious mistake, the success of which now depends on the President—and on that success the alternative of some or no energy.
Adieu My Dr Sir

A Hamilton
T Sedgwick Esq

